Citation Nr: 1510496	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the present case, the Veteran asserts that he is entitled to service connection for a psychiatric disorder.  In his formal appeal to the Board, submitted in July 2011, the Veteran asserted that his present psychiatric disorder may either be attributed to posttraumatic stress disorder or depression as a residual of other already service connected disorders, to include erectile dysfunction or diabetes mellitus, type II.  

As a matter of background, this case came before the Board in November 2013.  At that time, the Board issued a remand so that the Veteran could be issued notification as to developing a claim for aggravation of a pre-service disorder, as well as on the basis of secondary service connection; so that additional medical evidence brought up by the Veteran, as well as his service personnel and post-service employment records, might be obtained; and so that the Veteran could be scheduled for a VA examination in connection with his claim.

In the November 2013 remand, the Board specifically ordered that the VA examiner address whether the Veteran has a psychiatric disorder; whether that psychiatric disorder existed prior to service and was subsequently aggravated during service; and in the alternative, whether the Veteran's psychiatric disorder is proximately due to or has been aggravated by an already service-connected disability or disabilities.  

In February 2014, the Veteran was afforded a VA examination as ordered in the November 2013 remand.  The VA examiner took a detailed history of the Veteran's record before concluding that the Veteran does not have a diagnosis of PTSD under the standard DSM-IV/5 criteria.  He also stated that the Veteran could not be diagnosed with any mental condition that day, but did state that past depression and mood disorders have come and gone depending upon then currently changing stressful life circumstances.  He did not elaborate on what those circumstances included.  Ultimately, the VA examiner concluded that "[a]ny reported variation from a normal emotional mood state today, therefore, is highly unlikely to be related to the [V]eteran's reported stressors and/or related to reported past fears of hostile military activity due to the extensive amount of time which has passed from then until now and due to past denial of symptoms.  More recent reports of a depressed mood, now and then, are clearly due to changing personal situations, in which the [V]eteran finds himself alternatively hopeful and/or disappointed and frustrated."

In September 2014, the Board issued a second remand so that additional pertinent evidence could be requested and associated with the Veteran's claims file.  The Board regrets that in that remand it did not address the deficiencies contained in the February 2014 VA examination report.  As much as the Board regrets any further delay in the adjudication of this matter, unfortunately, an additional remand is necessary in order to ensure compliance with the November 2013 remand.  Specifically, a remand is necessary so that an appropriate medical opinion may be obtained.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).

Here, the Board notes that, while the February 2014 VA examiner ruled out PTSD and said that a present diagnosis of a mental disorder could not be given that day, the examiner did note that the Veteran had a history of depression and adjustment disorders.  A review of the record also shows a diagnosis of depression and mood disorders during the pendency of this claim.  However, the VA examiner failed to address whether those disorders are a continuation of a pre-service psychiatric disorder, subsequently aggravated by his active service, or in the alternative, secondary to the Veteran's other presently service-connected disorders, as specifically ordered in the November 2013 remand.  As such, an additional remand is necessary so that full compliance with that remand may be assured.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who conducted the February 2014 examination so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  If further examination or testing is needed, this should be undertaken. 

The claims file and a copy of this remand must be provided to the examiner.  The examiner must state in the resulting addendum opinion that the entire record was reviewed, including any medical or lay evidence added or obtained since February 2014.  

Thereafter, the examiner is requested to provide an opinion as to the following:

Whether the Veteran's present depression or mood disorder existed prior to service.  If so, it is at least as likely as not (i.e., 50 percent probability or more) that the Veteran's psychiatric disorder was aggravated during service; that is, was there an increase in the underlying pathology in service beyond its natural progression?

Whether it is at least as likely as not (i.e., 50 percent probability or more) that the Veteran's depression or mood disorder is proximately due to or has been solely aggravated by the Veteran's presently service-connected disability or disabilities.  Specifically, the examiner is requested to consider whether the Veteran's present psychiatric disorder may be attributed to or said to be aggravated by his presently diagnosed diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, or erectile dysfunction.

A rationale must be provided for any opinion and should be supported with citation to evidence in the record, medical treatise evidence, or known medical principles.  

If the examiner is unable to provide an opinion without resorting to speculation, they should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

2. Thereafter, the AOJ should review the resulting opinion to ensure compliance with this remand.  Should the resulting opinion be deficient in any way, it must be returned to the VA examiner for correction.

3. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  Specifically, the AOJ should consider service connection based on a direct or secondary basis.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




